DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 and 7-14 are pending in this application
	Claims 1-3 and 10 are amended in this application
	Claims 11-14 are newly added in this application
	Claim 6 is cancelled in this application
Response to Arguments
Applicant’s remarks and amendments filed on 01/25/2021 have been fully considered
Applicant requests withdrawal of the 35 USC § 112 rejections set forth in the previous office action.
The 35 USC § 112 rejections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant argues that Ishizaki does not teach an oxygen-absorbing packaging material having improved tearability while maintaining heat seal strength. Applicant’s argument is found to be not persuasive for the following reasons.
In response to applicant's argument that Ishizaki does not teach an oxygen-absorbing packaging material having improved tearability while maintaining heat seal strength, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Modified Ishizaki teaches that it is well known in the art to utilize 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved tearability while maintaining heat seal strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 14 does claim a specific tearability, however, a new ground of rejection has been made relying on the teachings of Wuest, see 35 USC 103 rejections below.
Applicant argues that Peiffer teaches away from the unstretched sealant film of amended claim 1, because Peiffer’s sealant film is biaxially stretched. Applicant’s argument is found to be moot for the following reason.
The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Peiffer is no longer relied upon for the claim limitations pertaining to ‘the inner layer and the core layer of the sealant film’ being unstretched.  While Peiffer is applied in the rejections of claims 5 and 9, Peiffer’s teachings are utilized for a composition component (claim 5) and an addition of a surface layer (claim 9), and are not relied upon for the unstretched sealant film limitations of claim 1. Ishizaki, Ohta, and newly cited Ichikawa are applied to address the unstretched sealant film limitations of claim 1. 
Applicant argues that neither Ishizaki nor Peiffer teaches or suggests an unstretched multilayer sealant film as required by amended claim 1. Applicant’s argument is found to be not persuasive for the following reason.
New grounds of rejection are established below as necessitated by the present claim amendments. Ishizaki teaches a PET heat sealable inner layer can be unstretched (Ishizaki, Par. 0013), and newly applied Ohta and Ichikawa teach that it is well known and well within the abilities of those skilled in the art to form an unstretched sealant film comprising cyclic olefin copolymers to achieve the advantages of achieving good heat sealing properties as well as improved processability of the film (Ohta, Par. 0069; Ichikawa, Pages 4-5).
Applicant argues that neither Ishizaki nor Peiffer teach the effect of achieving a low tear strength in each of the flow direction and the vertical direction of the packaging material. Applicant's argument are found to be not persuasive for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To note, Ishizaki is not relied upon alone to satisfy all of the features of the claimed invention. Furthermore, Wuest is newly applied and teaches that it is well known and well within the abilities of those skilled in the art to form a packaging bag wherein the packaging bag has a tear strength of 100 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., achieving a low tear strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 of the current application does not claim any specific tear strength. Newly added claim 14 does claim a tear strength, however, a new ground of rejection has been made relying on the teachings of Wuest, see 35 USC 103 rejection below.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US-20140083890-A1) in view of Ohta et al. (US-20130143734-A1) and Ichikawa et al. (WO 2014141818 A1, herein English machine translation is used for all citations).
Regarding claim 1, Ishizaki teaches a multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film (inner layer with heat 
Ishizaki does not teach the sealant film is a multilayer resin film which at least includes a core layer and an inner layer having heat sealability, and wherein the core layer contains 20% by mass to 40% by mass of a cyclic polyolefin-based resin and/or an acrylic resin and 60% by mass to 80% by mass of a polyethylene terephthalate-based resin based on a total mass of the core layer.
Ohta teaches a multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film (Ohta, claim 10), wherein the sealant film comprises blends of cyclic polyolefin polymers and polyethylene terephthalate (PET) that can be formed in a laminate structure (Ohta, Par. 0068-0069).
Since Ishizaki and Ohta teach multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film comprising polyethylene terephthalate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Ishizaki’s sealant film (inner layer) in a laminate structure (multilayer resin film), and also to blend Ishizaki’s polyethylene terephthalate sealant resins with other known sealant resin materials such as cyclic polyolefin polymers to yield a polyethylene terephthalate-based sealant laminate that achieves good heat sealing properties and oxygen gas permeability, and also allows the oxygen-absorbing resin composition to rapidly absorb oxygen inside the container through the sealant laminate, thus preventing deterioration of the oxygen-absorbing performance as taught by Ohta (Ohta, Par. 0067-0069, see MPEP 2143). Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all layers of the polyethylene terephthalate-based sealant laminate to be unstretched to keep crystallinity low and maintain excellent heat sealing property as taught by Ishizaki (Ishizaki, Par. 0013).

Ichikawa teaches a multilayer structure comprising an oxygen barrier layer (Vapor-deposited layer) (Ichikawa, Page 1 – see “barrier properties” and Page 5 – see “oxygen barrier properties”) and a sealant film which is a multilayer resin film which includes at least a core layer (sealant layer) and inner layer (intermediate layer), wherein the core and inner layers each comprise a sealant resin (Ichikawa, Pages 4-5). Ichikawa further teaches wherein the sealant resin contains 10% by mass to 40% by mass of a cyclic polyolefin-based resin based on a total mass of the a sealant film layer (Ichikawa, Page 4), which closely and completely encompasses the claimed range of 20% by mass to 40% by mass, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Ichikawa further teaches wherein the core layer (sealant layer) and inner layer (intermediate layer) can be from unstretched sealant resins such as non-stretched polypropylene (Ichikawa, Page 4). Further, Ichikawa’s sealant film layers are formed by vapor deposition (Ichikawa, Page 5), and no indication is made that the sealant film layers are stretched or require stretching (see MPEP 2143). 
Since modified Ishizaki and Ichikawa both teach multilayer structures comprising an oxygen barrier layer and a sealant layer, both disclose sealant laminate structures, both disclose sealant layers that are unstretched, and both suggest including cyclic polyolefin resins in sealant materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included cyclic polyolefin resin into all layers of modified Ishizaki’s polyethylene terephthalate-based sealant laminate in an amount that renders obvious the claimed amount to suppress thermal shrinkage and reduce curl, while maintaining good heat sealing properties as well as improving processability of the film as taught by Ichikawa (Ichikawa, Pages 4-5).  Doing so, would maintain the 10%-40% by mass of the cyclic olefin copolymer as stated above, and would result in 60%-
Regarding claim 2, modified Ishizaki further teaches the oxygen-absorbing packaging material according to claim 1, wherein the core layer (sealant layer) contains the cyclic polyolefin-based resin, and wherein the cyclic polyolefin-based resin includes a cyclic olefin copolymer (COC) resin (Ichikawa, Pages 3-4, 6).
Regarding claim 4, modified Ishizaki teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ishizaki further teaches an oxygen barrier layer comprising an aluminum foil (Ishizaki, Par. 0006, 0024).
Modified Ishizaki does not teach wherein the oxygen barrier layer is a laminate film including a biaxially oriented polyethylene terephthalate film.
Ohta teaches an oxygen-absorbing packaging material, wherein the oxygen barrier layer is a laminate film including an aluminum foil and a biaxially oriented polyethylene terephthalate film (Par. 0068).
Since modified Ishizaki and Ohta teach multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film (Ohta, claim 10), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ohta’s laminated oxygen barrier film in place of modified Ishizaki’s 
Regarding claim 8, modified Ishizaki further teaches the oxygen-absorbing packaging material according to claim 7, wherein the oxygen-absorbing polyester polyol is a polyester polyol which includes a structural unit derived from tetrahydrophthalic acid or a derivative thereof (Ishizaki, Par. 0007).Regarding claim 10, modified Ishizaki further teaches a packaging structure in which an adhesive patch is packed with the oxygen-absorbing package material according to claim 1 (Ishizaki, abstract and Par. 0026-0035).
Regarding claim 11, modified Ishizaki further teaches the oxygen-absorbing packaging material according to claim 1, wherein the total thickness of Ichikawa’s film is 10 µm or more and 100 µm or less to achieve reduced thermal shrinkage, less curl, and less curing; also a ratio of thickness between Ichikawa’s vapor deposition base material layer to Ichikawa’s intermediate layer to Ichikawa’s sealant layer is 1:3:4 (Ichikawa, Page 5). This results in an entire thickness of the sealant film (intermediate layer and sealant layer) of 8.75 µm or more and 87.5 µm or less, which overlaps the claimed range of 10 µm to 50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. The thickness values were established from the following calculations: 1/(1+3+4) = 0.125*100 = 12.5% base layer thickness; 3/(1+3+4) = 0.375*100 = 37.5% intermediate layer thickness; and 4/(1+3+4) = 0.5*100 = 50% sealant layer thickness.
Regarding claim 12, modified Ishizaki further teaches the oxygen-absorbing packaging material according to claim 1, wherein the total thickness of Ichikawa’s film is 10 µm or more and 100 µm or less 
Regarding claim 13, modified Ishizaki further teaches a packaging bag, which is formed with the oxygen-absorbing packaging material according to claim 1 (Ishizaki, Par. 0026).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US-20140083890-A1) in view of Ohta et al. (US-20130143734-A1) and Ichikawa et al. (WO 2014141818 A1, herein English machine translation is used for all citations) as applied to claim 1 above, and further in view of Nadkarni et al. (Interrelationship Between the Crystallization Behavior, Injection Molding Conditions, and Morphology of PET/PMMA Alloys, March 1987, Polymer Engineering and Science, Vol. 27 No. 6, Pages 451-457).
Regarding claim 3, modified Ishizaki teaches all of the elements of the claimed invention as stated above. Modified Ishizaki further suggests using acrylic resins in sealant materials (Ohta, Par. 0068-0069; Ichikawa, Page 4 – see “acrylic copolymer”)Modified Ishizaki does not teach wherein the core layer contains the acrylic resin, and wherein the acrylic resin includes a polymethyl methacrylate (PMMA) resin. 
Nadkarni teaches that it is well known in the art to specifically utilize PMMA as an acrylic resin additive with PET to attain a material that achieves improved crystallinity, strength, and toughness (Nadkarni, Pages 451, 456-457). 
.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US-20140083890-A1) in view of Ohta et al. (US-20130143734-A1) and Ichikawa et al. (WO 2014141818 A1, herein English machine translation is used for all citations), as applied to claim 1 above, and further in view of Peiffer et al. (US-20030170479-A1).
	Regarding claim 5, modified Ishizaki teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ishizaki does not teach wherein the inner layer of the sealant film contains isophthalic acid-modified polyethylene terephthalate.
	Peiffer teaches a sealant film is a multilayer resin film (Peiffer, claim 1 and Par. 0025) which at least includes a core layer (base layer B) and an inner layer having heat sealability (sealable layer A) (Peiffer, claim 1 and Par. 0025, 0054), and wherein the core layer (base layer B) contains 2% by mass to 60% by mass of a cyclic polyolefin-based resin and/or an acrylic resin (Peiffer, claim 1 and Par. 0014, 0018 0025, 0033) and 40% by mass to 98% by mass of a polyethylene terephthalate-based (Peiffer, Par. 0028 – see Polyester and Par. 0029 – see polyester and PET) resin based on a total mass of the core layer (Peiffer, Par. 0028 – see Polyester and Par. 0029 – see polyester and PET). Peiffer further teaches wherein the inner layer of the sealant film (layer A) contains isophthalic acid- modified polyethylene terephthalate (Peiffer, Par. 0014, 0016, 0046). Peiffer teaches that the PET (polyester) is in the presence of an increased amount of isophthalic acid (Peiffer, Par. 0014, 0016, 0046), therefore satisfying the limitation. 
	Since modified Ishizaki and Peiffer both teach heat sealant films made comprising cyclic olefin-based resins and utilized to form packaging for consumer goods that are susceptible/sensitive to oxygen 
Regarding claim 9, modified Ishizaki teaches all of the elements of the claimed invention as stated above for claims 1. Modified Ishizaki further teaches wherein the sealant film is a multilayer resin film having a core layer and inner layer. Modified Ishizaki further teaches a polyethylene terephthalate-based sealant laminate with all layers having the same general composition and being unstretched (Ishizaki, Par. 0013; Ohta, Par. 0069; Ichikawa, Pages 4-5).
Modified Ishizaki does not teach wherein the sealant film has a surface layer layered in the order: surface layer, core layer, and inner layer. Modified Ishizaki further does not teach wherein the surface layer of the sealant film contains polyethylene terephthalate-based resin.
Peiffer teaches a sealant film as discussed above for claim 5. Peiffer further teaches wherein the sealant film is a multilayer resin film having a surface layer (layer C), the core layer (layer B), and the inner layer (layer A) placed in this order (Peiffer, Par. 0025, 0029, and 0058-0062 – see “ABC film”), and wherein the surface layer (layer C) of the sealant film contains a polyethylene terephthalate-based resin (Peiffer, Par. 0045). Peiffer teaches that the layer C can be made from the same polymers as layer B (Peiffer, Par. 0045) which includes polyethylene terephthalate (Par. 0028 – 0029 – see “polyester” and “PET”).
	Since modified Ishizaki and Peiffer both teach heat sealant films made comprising cyclic olefin-based resins and utilized to form packaging for consumer goods that are susceptible/sensitive to oxygen and air (Ishizaki abstract and Par. 0001 and Peiffer Par. 0077), it would have been obvious for one of .
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US-20140083890-A1) in view of Ohta et al. (US-20130143734-A1) and Ichikawa et al. (WO 2014141818 A1, herein English machine translation is used for all citations) as applied to claims 1 and 13 above, and further in view of Wuest et al. (EP 1391295 A1).
Regarding claim 14, modified Ishizaki teaches all of the elements of the claimed invention as stated above for claims 1 and 13. Modified Ishizaki does not teach wherein the packaging bag has a tear strength in MD (flow direction) and TD (vertical direction) of 1.5 N or less, when measured at a test rate of 200 mm/min under conditions having a temperature of 23 °C and a relative humidity of 50%.
Wuest teaches a multilayer packaging film used for packages comprising a sealant layer and an oxygen barrier layer (Wuest, Abstract, Par. 0001, 0013-0016) wherein the packaging bag has a tear strength of 100 gram force (.98 N) or less, measured in both the MD and TD (Wuest, Par. 0036, 0054-0055, and claim 25).
Since both modified Ishizaki and Wuest teach multilayer packaging film used for packages comprising a sealant layer and an oxygen barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Wuest to modify modified Ishizaki and create the packaging bag to have a tear strength within the claimed range. This would allow for tearing properties sufficient to produce a package which is easy to open by tearing, and specifically allow small children to easily open the packages (Wuest, Par. 0036 and 0054-0055).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/Primary Examiner, Art Unit 1782